Exhibit 10.94

 

ROYAL HAWAIIAN RESOURCES, INC.

 

CHARTER OF THE NOMINATING, GOVERNANCE,
AND COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS

 

AS OF MARCH 13, 2013

 

I.  PREFACE

 

The primary responsibility of the Board of Directors of ROYAL HAWAIIAN
RESOURCES, INC. (“Resources”) is to exercise its responsibilities as managing
general partner and fiduciary of Royal Hawaiian Orchards, L.P. (the
“Partnership”).  Accordingly, the term “Company” when used in this Charter means
any or all of Resources, the Partnership, and any subsidiary of the Partnership,
as may be applicable or appropriate.

 

II.  PURPOSES

 

The over-arching purposes of the Nominating, Governance, and Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of Resources
are:

 

1.             To recommend to the Board individuals qualified to serve as
directors of Resources and on committees of the Board.

 

2.             To oversee the Company’s compensation and employee benefit plans
and practices, including its executive, director, and other incentive and
equity-based compensation plans, to review and discuss with management the
Company’s Compensation Discussion and Analysis (“CD&A”) to be included in the
Company’s annual proxy statement or annual report on Form 10-K filed with the
Securities and Exchange Commission (“SEC”), and to prepare the Compensation
Committee Report as required by the rules and regulations of the SEC.

 

3.             To advise the Board on the Board’s composition, procedures, and
committees; to develop and recommend to the Board a set of corporate governance
principles applicable to the Company; and to oversee the evaluation of the
Board.

 

The Committee is to report to the Board regularly, and not less than twice per
year.

 

This Charter is intended as a component of the flexible governance framework
within which the Board, assisted by its committees, directs the affairs of the
Company.  This Charter should be interpreted in the context of all applicable
laws, regulations, and the Applicable Listing Requirements (defined below), as
well as in the context of the Company’s Articles of Incorporation and Bylaws
(both as amended).  This Charter is not intended, however, to establish by its
own force any legally binding obligations.

 

1

--------------------------------------------------------------------------------


 

III.  MEMBERSHIP

 

The Committee is to consist of three or more directors.  Each Committee member
must be an independent director (“Independent Director”) (a) as defined by the
NYSE listing standards (“Applicable Listing Rules”), (b) other applicable laws
and regulations (including, without limitation, any applicable rules promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), and
(c) the Company’s Corporate Governance Guidelines (the “Guidelines”).  All
members of the Committee must qualify as “non-employee directors” for Rule 16b-3
under the Exchange Act, and as “outside directors” for Section 162(m) of the
Internal Revenue Code of 1986, as amended.

 

Each member of the Committee must be affirmatively determined in the business
judgment of the Board to qualify as an Independent Director.  Committee members
are appointed by and serve at the pleasure of the Board, for such term(s) as the
Board may determine, or until the member’s earlier resignation or death.  The
Board may replace or remove any member from the Committee at any time with or
without cause, by a majority vote of the Board.  The Board is to fill any
vacancy on the Committee by majority vote of the Board (a) at the next meeting
of the Board following the occurrence of the vacancy or (b) by written consent
of the Board of Directors.

 

IV.  MEETINGS AND PROCEDURES

 

The Committee may fix its own rules of procedure, which must be consistent with
the Bylaws of the Company and this Charter.  The Committee is to meet at least
two times annually, or more frequently as circumstances or such rules of
procedure as it may adopt require.  The Committee is to designate one of its
members as its Chairperson, by majority vote of the full Committee.  A majority
of the members of the Committee present in person or by means of a conference
telephone or other communications equipment by means of which all persons
participating in the meeting can hear each other constitutes a quorum.  In lieu
of a meeting, action may be taken by a majority vote of Committee members via
written consent or written action, with record of that action to be recorded
with the Company books and records.

 

The Committee may request that any directors, officers, or employees of the
Company, or other persons whose advice and counsel are sought by the Committee,
attend any meeting of the Committee to provide such pertinent information as the
Committee requests.  Despite the foregoing, the Company’s Chief Executive
Officer (“CEO”) may not be present during voting or deliberations regarding his
or her compensation.  The Committee may exclude from its meetings any persons it
deems inappropriate.  A meeting agenda is to be prepared by the Committee
Chairperson before each meeting and distributed to members, along with briefing
materials.

 

The Committee is to report regularly to the Board on Committee findings,
recommendations, and other matters that the Committee deems appropriate, or as
the Board requests.  The Committee is to keep written minutes of its meetings,
to be maintained with the Company’s books and records.

 

A secretary is to be designated by the Committee, who does not need to be a
member of the Committee.  That secretary is to attend meetings and maintain
minutes, advise members of all meetings called, arrange with the Committee
Chairperson for preparation and distribution of the agenda for each meeting, and
carry out other functions as may be assigned from time to time by the
Committee.  The minutes are to document the matters discussed, record any
instructions given to management, and set forth any resolutions passed or
actions taken.

 

2

--------------------------------------------------------------------------------


 

V.  DUTIES

 

A.            Board Candidates and Nominees.

 

The Committee has the following goals and responsibilities regarding Board
candidates and nominees:

 

1.             To establish procedures for evaluating the suitability of
potential director nominees.

 

2.             To identify, screen, and recommend to the Board the director
nominees for election by unitholders or appointment by the Board, as the case
may be, under the Bylaws of the Company or the Partnership Agreement, as
applicable, which recommendations are to be consistent with the Board’s criteria
for selecting new directors as set forth in the Guidelines.  Such criteria are
to include the possession of such knowledge, experience, skills, expertise,
integrity, diversity, ability to make independent analytical inquiries, and
understanding of the Company’s business environment, as they may enhance the
Board’s ability to manage and direct the affairs and business of the Company,
including, when applicable, as may enhance the ability of committees of the
Board to fulfill their duties.  The Committee is responsible for assessing the
appropriate balance of criteria required of Board members.  The Committee also
is to take into account, as applicable, the satisfaction of any independence
requirements imposed by law, regulation, and the Applicable Listing Rules and
the Guidelines, and any considerations specified in the Guidelines concerning
service by a director nominee on other public company boards or committees.  The
Committee also is to consider advice and recommendations for candidates from
unitholders, management, and others as it deems appropriate.  The Committee also
is responsible for adopting and reviewing policies and procedures relating to
the consideration of Board nominee candidates recommended by unitholders.

 

3.             To review the suitability for continued service as a director of
each Board member in connection with the annual recommendation for nomination of
directors for re-election to the Board, or when he or she submits his or her
offer to resign as required by the Guidelines or otherwise, and to recommend
whether or not the director should be re-nominated or continue to serve on the
Board, as applicable.  Before nominating an existing director for re-election to
the Board, the Committee is to review and consider the existing director’s: 
(a) Board and committee meeting attendance and performance; length of Board
service and age requirements and general state of physical and mental wellbeing;
(c) experience, skills, and contributions; and (d) independence.

 

B.            Board Composition and Procedures.

 

The Committee has the following goals and responsibilities regarding the
composition and procedures of the Board as a whole:

 

1.             To review annually with the Board the composition of the Board as
a whole and to recommend, if necessary, measures to be taken so that the Board
(a) reflects the appropriate balance of knowledge, experience, skills, expertise
and diversity required for the Board as a whole and (b) contains at least the
minimum number of Independent Directors required by the Applicable Listing
Rules or such greater number or percentage of Independent Directors as the
Committee may, from time to time, recommend to the Board is, in the Committee’s
judgment, appropriate for the Board.

 

3

--------------------------------------------------------------------------------


 

2.             To consider the issue of continuing director tenure and take
steps, as may be appropriate, to ensure that the Board maintains openness to new
ideas.

 

3.             To review periodically the size of the Board and to recommend to
the Board any appropriate changes.

 

4.             To review the Board’s leadership structure in light of the
specific characteristics of the Company and recommend any changes to the Board
for approval, and discuss the effect on the Board’s leadership structure of the
Board’s role in risk oversight of the Company.

 

5.             To make recommendations on the frequency and structure of Board
meetings.

 

6.             To make recommendations concerning any other aspect of the
procedures of the Board that the Committee considers warranted, including but
not limited to procedures for the Board’s waiver of any Company rule, guideline,
procedure, or corporate governance principle.

 

C.            Board Committees.

 

The following are the goals and responsibilities of the Committee regarding the
committee structure of the Board:

 

1.             To make recommendations to the Board regarding the size and
composition of each standing committee of the Board of Directors, including the
identification of individuals qualified to serve as members of a standing
committee, including the Committee.

 

2.             To recommend to the Board individual directors to fill any
vacancy that might occur on a committee, including the Committee.

 

3.             To monitor the functioning of the standing committees of the
Board, and to make recommendations for any changes, including the creation and
elimination of standing committees.

 

4.             To review annually standing committee assignments and the policy
for the rotation of standing committee memberships or chairpersonships, and to
report any recommendations to the Board.

 

5.             To recommend that the Board establish such special committees as
may be desirable or necessary from time to time to address ethical, legal, or
other matters that may arise. The Committee’s power to make that recommendation
under this Charter is without prejudice to the right of any other committee of
the Board, or any individual director, to make that recommendation at any time.

 

D.            Corporate Governance.

 

The following are the goals and responsibilities of the Committee regarding
corporate governance:

 

1.             To develop and recommend to the Board a set of corporate
governance principles for the Company (i.e., the Guidelines), which are to be
consistent with any applicable laws and regulations and the Applicable Listing
Rules.  At a minimum, the Guidelines must address the following:

 

4

--------------------------------------------------------------------------------


 

a.             Director qualification standards and policies regarding director
tenure, retirement, removal, and succession.

 

b.             Director responsibilities.

 

c.             Director access to management and, as necessary and appropriate,
independent advisors.

 

d.             Director compensation.

 

e.             Director orientation and continuing education.

 

f.             Management succession.

 

2.             To review periodically, and at least annually, the Guidelines to
assure that they are appropriate for the Company, and to recommend any desirable
changes in the Guidelines to the Board.

 

3.             To meet with other committees of the Board as the Committee may
deem necessary or appropriate in order to evaluate and reassess the Guidelines.

 

4.             To consider any other corporate governance issues that may arise
from time to time, and to develop appropriate recommendations for the Board.

 

5.             To develop and review periodically, and at least every two years,
the Code of Ethics applicable to directors, officers, employees, and contractors
of the Company to assure that they are appropriate for the Company and comply
with the requirements of the Applicable Listing Rules, and to recommend any
desirable changes therein to the Board.

 

6.             To make recommendations, as appropriate, to the Company’s
directors concerning attendance at continuing educational programs as necessary
to maintain the necessary level of expertise to perform their responsibilities
as directors.

 

E.            Evaluation of the Board.

 

The Committee is responsible for overseeing the evaluation, and resulting
recommended actions, of the Board as a whole.  The Committee is to establish
procedures to allow it to exercise this oversight function.  These procedures
are to be set forth in the Guidelines.

 

F.            Evaluation of the Chief Executive Officer.

 

The Committee, in coordination with its role on compensation, is responsible for
overseeing the performance evaluation process for the CEO.

 

G.            Succession Planning.

 

The Committee is to assist the Board in reviewing the Company’s succession plan
for the CEO.  The Committee is to conduct a review, at least annually, of senior
management and their succession potential to the position of CEO, including in
the event of an unexpected emergency, along with a review of development plans
recommended for that individual.  The Committee is to report the summary results
of that review to the Board at least annually.

 

5

--------------------------------------------------------------------------------


 

H.            Compensation.

 

The compensation of executive officers and key employees is to be determined
based on an evaluation of the performance of such persons in light of the goals
and objectives determined by the Board.  In determining the long-term incentive
component of the compensation of such persons, the Committee is to consider the
Company’s performance and relative security holder return, the value of similar
incentive awards to similarly-situated persons at comparable companies and the
awards given to such persons in the past.  The Committee may consider, but is
not bound by, recommendations of the Company’s executive officers on the amount
or form of executive and non-employee director compensation.

 

The following are the goals and responsibilities of the Committee regarding
compensation:

 

1.             To determine at least annually the corporate goals, objectives,
factors, and criteria relevant to compensation of the Company’s executive
officers and key employees for the current fiscal year, and the procedures for
determining compensation to be paid to the Company’s executive officers and key
employees.

 

2.             To evaluate at least annually the performance of the Company’s
executive officers and key employees, in light of established goals and
objectives.

 

3.             To review at least annually all forms of compensation (including,
without limitation, salary, bonus, commission, stock, stock options,
perquisites, severance, change in control benefits, and other forms of
compensation) that apply to the Company’s executive officers and key employees.

 

4.             To review at least annually and determine (a) salaries paid to
the executive officers and key employees, (b) grants of cash-based bonuses and
equity compensation provided to the executive officers and key employees,
(c) the entering into, or amendments or extensions of, employment contracts or
similar arrangements with the executive officers and key employees,
(d) executive officers’ and key employees’ severance or change in control
benefits, and (e) such other executive officer and key employee compensation
matters as may be directed by the Board from time to time.

 

5.             To review periodically policies for the administration of the
executive officer and key employee compensation programs and policies regarding
perquisites.

 

6.             To review annually and make recommendations to the Board
concerning adoption and approval of, or amendments to, all cash-based and
equity-based incentive compensation plans and units reserved under those plans.

 

7.             To administer the Company’s equity incentive and similar stock
based plans (the “Stock Plans”) in accordance with the terms of those Stock
Plans.  The Committee is to:  (a) approve grants of stock, stock options, stock
purchase rights, restricted stock grants, and other equity incentives to
individuals eligible for such grants (including grants in compliance with
Rule 16b-3 promulgated under the Exchange Act to individuals who are subject to
Section 16 of the Exchange Act); (b) interpret the Stock Plans and agreements
thereunder; (c) determine

 

6

--------------------------------------------------------------------------------


 

acceptable forms of consideration for stock acquired under the Stock Plans;
(d) adopt, amend, or terminate any subplans under the Stock Plans; and
(e) exercise such other power and authority as may be permitted or required
under the Stock Plans.  In carrying out the administration of the Stock Plans,
the Committee may delegate any part of the duties under this item 7 to the chief
executive officer of the Company, except that the Committee may not delegate to
the chief executive officer the authority to (i) grant, amend, or administer any
stock option or other equity award to or held by any director or executive
officer of the Company, (ii) grant any stock option with an exercise price per
share that is less than the fair market value of the Company’s common stock as
determined under the applicable Stock Plan, or (iii) take any action not
otherwise permitted under the applicable Stock Plans.  Any such delegation of
duties is to be reflected in the written minutes of the Committee.

 

8.             To report regularly to the Board on the major matters covered at
each Committee meeting, and to make recommendations to the Board and management
concerning those matters.

 

9.             To review and discuss with management the Company’s disclosures
contained under the caption “Compensation Discussion and Analysis” for use in
any of the Company’s periodic reports, registration statements, and proxy
statements to be filed with the Securities and Exchange Commission; and to make
recommendations to the Board that the “Compensation Discussion and Analysis” be
included in the Company’s periodic reports, registration statements or proxy
statements, as the case may be.

 

10.          To prepare an annual report on executive compensation to the
Company’s stockholders for inclusion in the Company’s annual report in
accordance with the rules and regulations of the Securities and Exchange
Commission.

 

11.          To review and assess on at least an annual basis the adequacy of
this Charter and, if appropriate, to recommend revisions for approval by the
Board.

 

12.          To perform such further functions as may be requested by the Board.

 

13.          To perform any other activities required by applicable law, rules,
or regulations, including the rules of the Securities and Exchange Commission
and any exchange or market on which the Company’s capital stock is traded, and
to perform other activities that are consistent with this charter, the Company’s
Articles of Incorporation and Bylaws (both as amended), and governing laws, as
the Committee or the Board deems necessary or appropriate.

 

Those items 1-13 are intended as a guide.  The Committee may supplement those
items as appropriate, and it may establish policies and procedures from time to
time that it deems necessary or advisable in fulfilling its responsibilities. 
In performing the responsibilities in items 1-13, the Committee is to have
access to the Company’s personnel and documents, as necessary to carry out its
responsibilities.  The Committee may delegate to subcommittees of the Committee
or to one or more executive officers of the Company the authority to make
compensation determinations for employees who are not executive officers of the
Company, except as provided in items 1-13 above.

 

7

--------------------------------------------------------------------------------


 

VI.  EVALUATION OF THE COMMITTEE

 

The Committee must, on an annual basis, evaluate its performance under this
Charter.  In conducting this review, the Committee is to evaluate whether this
Charter appropriately addresses the matters that are or should be within its
scope.  The Committee is to address all matters that the Committee considers
relevant to its performance, including at least the following:  the adequacy,
appropriateness and quality of the information and recommendations presented by
the Committee to the Board, the manner in which they were discussed or debated,
and whether the number and length of meetings of the Committee were adequate for
the Committee to complete its work in a thorough and thoughtful manner.

 

The results of the evaluation are to be reported to the Board, orally or in
writing, including any recommended amendments to this Charter and any
recommended changes to the Company’s or the Board’s policies or procedures.  At
any time, the Board acting on its initiative, or on recommendation of the
Committee, may amend this Charter.  Only the Board may amend this Committee’s
Charter.

 

VII.  DELEGATION OF AUTHORITY

 

The Committee may form subcommittees for any purpose that the Committee deems
appropriate and may delegate to such subcommittees such power and authority as
the Committee deems appropriate; provided, however, that no subcommittee is to
consist of fewer than two members; and provided further that the Committee is
not to delegate to a subcommittee any power or authority required by any law,
regulation, or listing standard to be exercised by the Committee as a whole.

 

The Committee may delegate to the CEO the authority to grant options to
employees of the Company or of any subsidiary of the Company who are not
directors or executive officers.

 

VIII.  INVESTIGATIONS AND STUDIES; OUTSIDE ADVISERS

 

The Committee may conduct or authorize investigations into or studies of matters
within the Committee’s scope of responsibilities, and it may retain, at the
Company’s expense, such independent expert advice to the extent the Committee
determines to be appropriate, including retaining and terminating independent
counsel or other advisers, to assist the Committee in fulfilling its duties and
responsibilities.  The Committee has the sole authority to retain or terminate
any search firm to be used to identify director candidates, including sole
authority to approve the search firm’s fees and other retention terms, such fees
to be borne by the Company.  The Committee does not need to obtain the approval
or the Board or any officer of the Company in advance of that retention.

 

The Committee is to evaluate whether any compensation consultant retained or to
be retained by it has any conflict of interest in accordance with Item
407(e)(3)(iv) of Regulation S-K.  Any compensation consultant retained by the
Committee to assist with its responsibilities relating to executive compensation
is not to be retained by the Company for any other services for the Company
(including, without limitation, other compensation or human services), unless
(a) those services are pre-approved by the Committee, and (b) the Committee is
updated regularly on the services being provided by that consultant.  The
compensation consultant, outside counsel, and any other advisors retained by the
Committee must be independent in accordance with the Applicable Listing Rules,
other applicable laws and regulations (including, without limitation, Rule 10C-1
of the Exchange Act), and the Guidelines, as applicable, as determined by the
Committee.

 

8

--------------------------------------------------------------------------------


 

Without limiting the general scope of the language in the foregoing two
paragraphs, the Committee may, in its sole discretion, retain or obtain the
advice of compensation consultants and other advisers (all collectively,
“Advisors”), but only after taking into consideration certain independence
factors.  Before selecting any Adviser, the Committee must take into
consideration all factors relevant to the Adviser’s independence from
management, including the following six factors:  (1) the provision of other
services to the Company by the Adviser’s employer; (2) the amount of fees
received from the Company by the Adviser’s employer, as a percentage of the
total revenue of the employer; (3) the policies and procedures of the Adviser’s
employer that are designed to prevent conflicts of interest; (4) any business or
personal relationship of the Adviser with a member of the Committee; (5) any
units of the Partnership owned by the Adviser; and (6) any business or personal
relationship of the Adviser or the Adviser’s employer with an executive officer
of the Company.  The Company must provide funding for the Committee’s retention
of any Advisers.  The Committee is directly responsible for the selection,
compensation, and oversight of the Advisers it retains.

 

9

--------------------------------------------------------------------------------

 